

EXHIBIT 10.9
BLACKHAWK.
SPECIALTY TOOLS






EMPLOYMENT AGREEMENT
BETWEEN BLACKHAWK SPECIALTY TOOLS. LLC AND SCOTT MCCURDY


This Employment Agreement and Exhibit A attached hereto and incorporated by
reference (collectively referred to as the "Agreement"), made and entered into
on June 19, 2013, sets forth the principal terms of the employment relationship
between Scott McCurdy ("Employee") and Blackhawk Specialty Tools, LLC (the
"Company"). This Agreement shall become effective upon the Closing, as defined
in Section 4.5, and as of the Closing shall supersede any and all previous
employment offers, agreements or understandings between Employee and the Company
or any of the Subsidiaries. The Company and Employee agree as follows:


Section 1: Employment, Compensation, and Benefits


1.1    Employment. The Company agrees to continue to employ Employee, and
Employee agrees to continue to be employed by the Company, in the Position
identified in Exhibit A. In addition, Employee may be elected to serve as a
member of the Board of Directors of the Company (the "Board"), and may be
appointed an officer or director of a Subsidiary, in each case without further
compensation. In connection with Employee's employment under this Agreement,
Employee shall be based in Houston, Texas, U.S.A. or in such other location as
may be designated by the Company and mutually acceptable to Employee. Employee
further agrees that the Company may assign Employee any job functions that are
consistent with Employee's Position identified in Exhibit A and that Employee
can reasonably be expected to perform. Employee will devote his full business
time and attention and best efforts to the affairs of the Company and the
Subsidiaries. Employee also agrees to fully perform his duties and
responsibilities to the Company and the Subsidiaries.


1.2    Compensation. Employee shall be compensated as set forth in Exhibit A.
Employee's base salary shall be paid in accordance with the Company's standard
practices, and (as with all other compensation paid to Employee by the Company)
is subject to withholding of all federal, state, city, or other taxes as may be
required by applicable law. Compensation shall include base salary, an annual
incentive bonus opportunity (as described on Exhibit A) and may also include
periodic equity-based awards (if any are applicable) and additional
discretionary annual bonus awards, if any, as determined appropriate by the
Board or the Compensation Committee of the Board, in either case in its sole
discretion. Any equity-based awards shall be governed by the terms of a separate
agreement, the applicable equity incentive plan and applicable law. Any bonus,
if awarded, will be payable in accordance with the terms set forth on Exhibit A.


1.3    Benefits. Employee shall be eligible to participate in those employee
benefit plans and programs that the Company has made available from time to time
to executives of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided to Employee under this Agreement
(e.g., a severance pay plan). In addition, the Company shall continue to provide
Employee the perquisites set forth on Schedule 1, in each case consistent with
the practice before the Closing. Employee will be eligible for five (5) weeks of
paid vacation per year subject to the Company's policies and procedures
applicable thereto. All vacation is accrued over the course of the year of
employment. For 2013, three (3) weeks of vacation shall be deemed accrued as of
the Closing. In addition, Employee shall be entitled to an Automobile Allowance
of $1,200 per month and a Gas Card. Employee's participation in any benefit
plans is subject to the terms of the applicable plan documents and generally
applicable Company policies. The Company is not obligated to adopt, maintain or
refrain from changing, amending or discontinuing any benefit program or plan, as
long as such actions are similarly applicable to covered employees generally.
The Company shall ensure that the terms of all benefits, plans and programs made
available to Employee comply with all applicable laws and regulations, including
without limitation Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") and Treasury Regulations and other guidance promulgated or issued
thereunder ("Section 409A").






--------------------------------------------------------------------------------





1.4    Business Expenses. The Company will pay or reimburse Employee for all
reasonable business expenses incurred or paid by Employee in the performance of
his duties and responsibilities for the Company, subject to any maximum annual
limit and other restrictions on such expenses set by the Company and to such
reasonable substantiation and documentation as may be specified from time to
time. Employee's right to payment or reimbursement for business expenses
hereunder shall be subject to the following additional rules: (i) the amount of
expenses eligible for reimbursement during any calendar year shall not affect
the expenses eligible for payment or reimbursement in any other taxable year,
(ii) payment or reimbursement shall be made not later than December 31 of the
calendar year following the calendar year in which the expense or payment was
incurred, and (iii) the right to payment or reimbursement is not subject to
liquidation or exchange for any other benefit.


Section 2: Termination of Employment


2.1    Employment Status. Employee and the Company acknowledge and agree that
Employee's employment is on an "at-will" basis, meaning that both Employee and
the Company are free to terminate the employment relationship at any time, for
any reasons (or no reason), with or without notice, and with or without cause,
subject to the terms and conditions of this Agreement. Employee further
acknowledges and agrees that the Company is not obligated to maintain Employee's
employment for any specific period of time, and there is no definite term for
this Agreement. Furthermore, at the time of any termination or resignation, the
parties agree that Employee shall cease to perform or hold, as applicable, any
and all duties, responsibilities, positions, and/or titles in regard to the
Company and the Subsidiaries, whether as an employee, officer, director,
advisor, or consultant, or in any other capacity, unless otherwise agreed by the
parties. Specifically and without limiting the foregoing, Employee agrees that
any termination or resignation of employment shall be deemed an immediate
resignation of Employee's status as an officer or director of the Company and
the Subsidiaries, and that no further action or vote will be necessary;
provided, however, that such termination or resignation shall have no effect on
any director position of Blackhawk Group Holdings, Inc., a Delaware corporation
('Parent"), held by Employee, as the representative of the management
stockholders appointed to the Board under the terms of the Stockholders'
Agreement of Parent to be entered into at the closing of the merger contemplated
by the Merger Agreement (as defined herein) (the "Stockholders' Agreement");
provided, that Employee continues to have no material conflict of interest in
such continuing services as the management stockholders' representative on the
Board. For the purposes of this Agreement, the terms "Subsidiary" and
"Subsidiaries" include any and all corporations, partnerships, limited liability
companies, joint ventures, associations or other business entities controlled by
Blackhawk Group Holdings, Inc. directly or indirectly through one or more
intermediaries.


2.2    Delivery of Notice. Employee and the Company acknowledge and agree that
any and all notices required to be delivered under the terms of this Agreement
shall be forwarded by personal delivery or registered mail. Notices shall be
deemed to be communicated and effective on the date they are personally
delivered or three (3) days after the date such notices are deposited (postage
prepaid) in registered mail. Such notices shall be addressed as follows:


If to the Company:    Blackhawk Specialty Tools, LLC
11936 Brittmoore Park Drive Houston, Texas 77041
Facsimile: (713) 466-4212 Attn: Billy Brown




If to Employee:    Scott McCurdy




2.3
Payments at Termination.



(a)Subject to Section 2.4, if the Company terminates Employee's employment
Without Cause (as defined below) or if Employee terminates his employment for
Good Reason (as defined below), the Company shall pay Employee (i) his base
salary through the date of such termination, pay for any accrued but unused
vacation time, and any business expenses incurred by Employee but not reimbursed
as of the date of termination (in the






--------------------------------------------------------------------------------





aggregate, the "Final Compensation") and (ii) the Severance Benefits as stated
in Exhibit A. Other than the Final Compensation and the Severance Benefits, the
Company shall not be obligated to pay Employee any other compensation
(including, without limitation, any bonus payments or other severance), in the
event of a termination of Employee's employment by the Company Without Cause or
by Employee for Good Reason.


(b)Employee is not entitled to Severance Benefits upon a termination of
Employee's employment as a result of Death, Resignation or Disability, or for
Cause (as each such term is defined below). In the case of termination of
Employee's employment for Cause or as a result of Death, Disability, or
Resignation, no prior notice being required for any of the foregoing, the
Company shall pay Employee only the Final Compensation. Other than the Final
Compensation, the Company shall not be obligated to pay Employee any other
compensation (including, without limitation, any bonus payments or other
severance), in the event of a termination of Employee's employment for Cause, or
as a result of Death, Disability, or Resignation. In all instances, the Final
Compensation will be payable at the time required by applicable law, and in no
event later than sixty (60) days following the date of termination of
employment.


(c)For purposes of this Agreement, the term "Cause" shall be defined as the
occurrence of any of the following: (i) Employee's conviction by a court of
competent jurisdiction of a felony or crime involving moral turpitude, or
entering a guilty plea, the plea of nolo contendere, or similar plea to such
crime by Employee regardless of whether such crime is subject to deferred
adjudication; (ii) Employee's commission of a material act of fraud or omission;
(iii) Employee's material violation of the Company's policies and procedures
and/or Code of Conduct; (iv) Employee's material misappropriation of funds or
property of the Company; (v) Employee's knowing employment, without prior
written approval of the Company, in any material activity which directly or
indirectly competes with the business of the Company, the Subsidiaries, or which
could directly result in a material injury to the business or reputation of the
Company or any Subsidiary; or (vi) Employee's material failure to perform his
duties and responsibilities under this Agreement, if not cured within 20 days of
Employee being formally notified in writing by the Company of such material
failure.


(d)For purposes of this Agreement, the term "Good Reason" shall be defined as
the occurrence of any of the following: (i) a material diminution in Employee's
title, authority, or duties; (ii) the Company's relocation of Employee's
principal place of employment to a location outside of a 25 mile radius of the
greater metropolitan area in which Employee currently has his principal place of
employment; (iii) a reduction in Employee's base salary; or (iv) the Company's
material breach of this Agreement, if not cured within 30 days of the Company
being formally notified in writing by Employee of such material breach, and
provided that Employee must provide such written notice to the Company within 60
days after the date Employee learns of the occurrence alleged to constitute such
material breach.


(e)For purposes of this Agreement, the term "Without Cause" means any
termination of Employee's employment hereunder by the Company that is not for
"Cause".


(f)In the case of Death, termination of Employee's employment occurs
automatically on the date Employee dies.


(g)For purposes of this Agreement, the term "Disability" means Employee'
inability to perform the essential functions of the job with or without
reasonable accommodation, as such terms are known under the Americans with
Disabilities Act, for a period of at least (i) ninety (90) consecutive days or
(ii) an aggregate of three (3) months in any twelve (12) consecutive month
period due to Employee's physical or mental illness. If any question of
disability shall arise, the Executive shall submit to a medical examination by a
physician selected by the Company licensed to practice in the State of residence
of Employee and such physician's determination of the matter shall be final and
binding on the parties.


(h)For purposes of this Agreement, the term "Resignation" means the termination
of Employee's employment because Employee decides to no longer work for the
Company, abandons his work and/or quits his job, for any reason (other than Good
Reason).






--------------------------------------------------------------------------------





2.4
Other Matters Related to Termination.



(a)To the extent Employee is eligible for Severance Benefits under this
Agreement, such Severance Benefits are contingent upon Employee's execution of a
separation agreement containing a general release of claims and other customary
terms ("Release") presented by the Company, which must become effective no later
than the date that is sixty (60) days following the date of Employee's
termination of employment. In the event Employee refuses to sign or revokes any
such Release, Employee acknowledges and agrees that Employee shall not be
entitled to any Severance Benefits, and that the Company shall have no further
obligation to compensate Employee under this Agreement other than by payment of
the Final Compensation.


(b)To the extent Employee is eligible for Severance Benefits under this
Agreement, the Company shall pay such Severance Benefits in the form of salary
continuation, payable in accordance with the normal payroll practices of the
Company. The first payment will be made on the Company's next regular payday
following the expiration of five business days following the date that the
Release becomes irrevocable; provided, however, that
(i) if the sixty-day period during which the Release must become irrevocable
straddles two calendar years, then the first payment shall not be made prior to
the first day of such second calendar year, and (ii) if Employee is a "Specified
Employee" as defined in Section 409A, the Company shall not make the payment
until the date that is six months following the date of termination of
Employee's employment. In the event payment is delayed for six
(6) months pursuant to Section 2.5(b)(ii), then the first payment of Severance
Benefits to be made to Employee following the delay shall include all amounts
that would have been paid to Employee but for the delay, without regard to any
delay that may otherwise have applied due to the elapse of time preceding the
date on which the Release became irrevocable.


(c)Except for any right Employee may have under the federal law known as "COBRA"
to continue participation in the Company's group health and dental plans at
Employee's cost, Employee's participation in all employee benefit plans shall
terminate in accordance with the terms of the applicable benefit plans based on
the date of termination of employment, without regard to any continuation of
base salary or other payment to Employee following termination and employee
shall not be eligible to earn vacation or other paid time off following the
termination of employment.


(d)Provisions of this Agreement shall survive any termination of employment if
so provided in this Agreement or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation Employee's
obligations under Section 3 of this Agreement. The obligation of the Company to
pay the Severance Benefits to Employee, and Employee's right to retain the same,
are expressly conditioned upon Employee's continued full performance of his
obligations under Section 3 hereof. Upon termination by either Employee or the
Company, all rights, duties and obligations of Employee and the Company to each
other shall cease, except as otherwise expressly provided in this Agreement.


2.5    Return of Company Property. Upon any termination of Employee's employment
or at such earlier time or times as the Board or its designee may specify,
Employee shall immediately return all documents and data (including any copies
or derivatives thereof), equipment and all other objects that constitute Company
property to Employee's manager or human resources representative including, but
not limited to Employee's Company­ issued laptop or computer, cell phone, credit
cards, Gas Card, any leased or rented objects, security or identification cards,
thumb drives, external hard drives and all keys to Company vehicles in
Employee's possession, custody or control. If applicable, the Company agrees to
promptly provide the necessary information and authorization to transfer
Employee's business cellular phone number to a personal cellular phone plan of
his choice. Employee also agrees to disclose to the Company, at the time
employment terminates or at such earlier time or times as the Board or its
designee may specify, all passwords necessary or desirable to obtain access to,
or that would assist in obtaining access to, any information which Employee has
password-protected on any computer equipment, network or system of the Company.


Section 3: Confidentiality, Intellectual Property and Restricted Activities


3.1    Confidentiality. The Company has granted and shall grant Employee access
to valuable proprietary and confidential information during employment for the
purpose of assisting in the performance of Employee's job requirements and
responsibilities. Employee acknowledges that such proprietary and confidential
information (the "Confidential Information", as defined below) has been and will
be provided throughout his employment on a






--------------------------------------------------------------------------------





continuing basis because of Employee's position with the Company. In return for
the provision of this Confidential Information, at all times when Employee is
providing services to the Company in any capacity or thereafter and (e.g., after
termination of employment for any reason), Employee agrees that he will continue
to protect Confidential Information to which he had or will have access during
his employment with the Company in the past and in the future, and that he will
never, directly or indirectly, use or disclose it, except as expressly
authorized by the Company in writing in advance. Employee also agrees to return
all Confidential Information (including any copies or derivatives thereof) to
the Company upon request and/or prior to leaving employment with the Company.


As used in this agreement, "Confidential Information" means any and all
information of the Company or any of the Subsidiaries that is not generally
known to others outside the Company and the Subsidiaries. Confidential
Information also includes all information received by the Company or any of the
Subsidiaries from any third party with any understanding, express or implied,
that the information would not be disclosed. Confidential Information includes,
by way of example and without limitation, the following: (i) the Company's or
any of the Subsidiaries' developments of Intellectual Property, patent and
copyright developments and licensing thereof, trade secrets, inventions,
formulas, designs, drawings, specifications and engineering, laboratory
analysis, production processes, or equipment; (ii) the Company or any of the
Subsidiaries' marketing techniques, price lists, pricing policies, sales,
service, costs, and business methods, formulas, product specifications, and
planning efforts; (iii) the names of the Company's or any of the Subsidiaries'
customers and their representatives, customer services, or the type, quantity
and specifications of products purchased by or from such customers; (iv)
information about the Company or any of the Subsidiaries' employees and the
terms and conditions of their employment; (v) the Company's or any of the
Subsidiaries' computer techniques, programs and software, or (vi) any other
confidential or proprietary information of the Company or the Company's or any
of the Subsidiaries' customers, suppliers, vendors, investors, partners, or
other third parties that cannot be obtained readily by the public.
Notwithstanding the foregoing, Confidential Information shall not include
information that (i) becomes generally available to the public other than as a
result of a disclosure by Employee in violation of this Agreement, (ii) was
disclosed to Employee on a non-confidential basis prior to its disclosure to
Employee by the Company or any of the Subsidiaries, or (iii) is disclosed to
Employee on a non-confidential basis from a source other than the Company or any
of the Subsidiaries when such source is legally entitled to make sure
disclosure. Employee shall not have an obligation to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable Law; provided, however, that in the event disclosure is
required by applicable Law, Employee shall, to the extent reasonably possible,
provide the Company with prompt notice of such requirement prior to making any
disclosure so that the Company may seek an appropriate protective order.


3.2    Intellectual Property. Employee shall promptly and fully disclose all
Intellectual Property to the Company. Employee hereby assigns and agrees to
assign to the Company (or as otherwise directed by the Company) Employee's full
right, title and interest in and to all Intellectual Property. Employee agrees
to execute any and all applications for domestic and foreign patents, copyrights
or other proprietary rights and to do such other acts (including without
limitation the execution and delivery of instruments of further assurance or
confirmation) requested by the Company to assign the Intellectual Property to
the Company and to permit the Company to enforce any patents, copyrights or
other proprietary rights to the Intellectual Property. Employee will not charge
the Company for time spent in complying with these obligations. All
copyrightable works that Employee creates during the scope of employment
hereunder shall be considered "work made for hire" and shall, upon creation, be
owned exclusively by the Company. "Intellectual Property" means inventions,
discoveries, developments, methods, processes, compositions, works, concepts and
ideas (whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by Employee (whether
alone or with others, whether or not during normal business hours or on or off
Company premises) during his employment that relate either to the business of
the Company or any of the Subsidiaries or to any prospective activity of the
Company or any of the Subsidiaries or that result from any work performed by
Employee for the Company or any of the Subsidiaries or that make use of
Confidential Information or any of the equipment or facilities of the Company.


3.3
Restricted Activities



Employee acknowledges that this Confidential Information constitutes a valuable,
special, and unique asset used by the Company or the Subsidiaries in their
business to obtain a competitive advantage over their competitors. Employee
further acknowledges that protection of such Confidential Information against






--------------------------------------------------------------------------------





unauthorized disclosure and use is of critical importance to the Company or the
Subsidiaries in maintaining their competitive position. In consideration of the
Company's agreement to provide access to this Confidential Information to
Employee, Employee agrees to do the following:


(1)
While Employee is employed by the Company and for a period of twenty-four (24)
months following the termination of Employee's employment with the Company,
however occurring (in the aggregate, the "Protected Time Period"), Employee will
not (except on behalf of the Company or the Subsidiaries), directly or
indirectly, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member, manager, independent contractor, consultant or otherwise, compete with
the business of the Company as conducted or proposed to be conducted as of the
date his employment terminates, and will not participate in, or undertake any
planning to engage or participate in any activity that is competitive with the
business of the Company as currently conducted or currently proposed to be
conducted. Ownership by Employee, as a passive investment, of less than 5% of
the equity securities of any publicly traded company shall not constitute a
breach of this Section 3.3(1). Employee acknowledges and agrees that this period
of restriction shall be tolled during the period of any violation by Employee of
this non-competition covenant.



(2)
During the Protected Time Period, Employee will not (except on behalf of the
Company or the Subsidiaries), directly or indirectly, in any manner or capacity,
including without limitation as a proprietor, principal, agent, partner,
officer, director, stockholder, employee, member, manager, independent
contractor, consultant or otherwise, solicit or endeavor to entice away any
business from the Company or any of the Subsidiaries, or endeavor to reduce the
amount of business conducted with the Company or any of the Subsidiaries, or
otherwise interfere with or seek to adversely change the business relationship
of the Company or any of the Subsidiaries, with any person or entity who is, or
was within the one-year period immediately prior thereto, a customer or client
of the Company or any of the Subsidiaries. Employee acknowledges and agrees that
this period of restriction shall be tolled during the period of any violation by
Employee of this non­ solicitation covenant.



(3)
During the Protected Time Period, Employee will not (except on behalf of the
Company or any of the Subsidiaries), directly or indirectly, in any manner or
capacity, including without limitation as a proprietor, principal, agent,
partner, officer, director, stockholder, employee, member, manager, independent
contractor, consultant or otherwise, without the Company's prior written
consent, solicit or endeavor to entice away from the Company or any of the
Subsidiaries, hire, engage or offer any employment, independent contractor or
other service relationship to, or otherwise interfere with the business
relationship of the Company or any of the Subsidiaries with any person who is,
or was within the one-year period immediately prior thereto, employed by the
Company or any of the Subsidiaries. Employee acknowledges and agrees that this
period of restriction shall be tolled during the period of any violation by
Employee of this non-solicitation covenant. Notwithstanding the foregoing,
nothing herein shall prevent general solicitations by Employee through
advertising or similar means which are not specifically directed at employees of
the Company or any of the Subsidiaries so long as Employee otherwise complies
with its obligations under this Section 3.3(3).



Employee acknowledges that he has carefully read and considered all the terms
and conditions of this Agreement, including the restraints imposed upon him
pursuant to this Section 3. Employee agrees without reservation that each of the
restraints contained herein is necessary for the reasonable and proper
protection of the good will, Confidential Information, trade secrets and other
legitimate interests of the Company; that each and every one of those restraints
is reasonable in respect to subject matter, length of time and geographic area;
and that these restraints, individually or in the aggregate, will not prevent
him from obtaining other suitable employment during the period in which Employee
is bound by these restraints. If any term or provision of Section 3 is invalid
or unenforceable, the parties hereto agree that the court will have the power to
reduce the scope or duration of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified until the end of the period so
restricted. Employee further acknowledges that, were he to breach any of the






--------------------------------------------------------------------------------





covenants contained in Section 3 hereof, the damage to the Company would be
irreparable. Employee therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by Employee of any of
said covenants, without having to post bond and to recover its reasonable
attorneys' fees and costs incurred in securing such relief. So that the Company
may enjoy the full benefit of the covenants contained in this Section 3,
Employee further agrees that the Protected Time Period shall be tolled, and
shall not run, during the period of any breach by Employee of any of the
covenants contained in this Section 3. It is also agreed that each of the
Company's Subsidiaries shall have the right to enforce all of Employee's
obligations to that Subsidiary under this Agreement, including without
limitation pursuant to this Section 3. Finally, no claimed breach of this
Agreement or other violation of law attributed to the Company shall operate to
excuse Employee from the performance of Employee's obligations under this
Section 3.


Section 4: Other Provisions


4.1    Choice of Law/Exclusive Jurisdiction and Venue. The Company and Employee
acknowledge and agree that this Agreement shall be interpreted, governed by and
construed in accordance with the laws of the State of Texas, without regard to
the conflict of laws principles or rules thereof.


The Company and Employee irrevocably and unconditionally agree that any legal
suit, action or proceeding arising out of or relating to this Agreement, as well
as to all claims arising out of Employee's employment with the Company or
termination therefrom, shall be brought in either the Federal District Court for
the Southern District of Texas-Houston Division or in a judicial district court
of Harris County, Texas (hereinafter referred to as the "Texas Courts"). In that
regard, the Company and Employee waive, to the fullest extent allowed, any
objection which the Company or Employee may have to the venue of any such
proceeding being brought in the Texas Courts, and any claim that any such action
or proceeding brought in the Texas Courts has been brought in an inconvenient
forum. In addition, the Company and Employee irrevocably and unconditionally
submit to the exclusive jurisdiction of the Texas Courts in any such suit,
action or proceeding. The Company and Employee acknowledge and agree that a
judgment in any suit, action or proceeding brought in the Texas Courts shall be
conclusive and binding on each and may be enforced in any other courts to whose
jurisdiction the Company or Employee is or may be subject to, by suit upon such
judgment. Finally, the parties agree that any such dispute shall be heard
without a jury; the parties hereby waive their rights to a jury trial.


4.2    Entire Agreement. This Agreement constitutes the entire Agreement between
the parties regarding Employee's employment with the Company. None of the
provisions of this Agreement may be waived, changed or altered except by an
instrument in writing signed by both parties. The waiver by either party of a
breach or violation of any provision of this Agreement shall not operate as, or
be construed to be, a waiver of any subsequent breach or violation. Headings
used throughout this Agreement are for administrative convenience only and shall
be disregarded for the purpose of construing and enforcing this Agreement.


4.3    Assignment. This Agreement shall be binding and inure to the benefit of
the Company and any other person, association, or entity that may acquire or
succeed to all or substantially all of the business assets of the Company. The
parties' rights and obligations under this Agreement are personal, and they
shall not be assigned or transferred without the other party's prior written
consent; provided, that the Company may assign its rights and obligations under
this Agreement without the consent of Employee in the event that the Company
shall hereafter effect a reorganization, consolidate with, or merge into, a
Subsidiary or any other business entity or transfer all or substantially all of
its properties, stock, or assets to a Subsidiary or any other person or business
entity.


4.4    Severability. If any provision of this Agreement is declared or
determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable and cannot be modified to be enforceable, then the illegal,
invalid or unenforceable provision shall be excluded from this Agreement,
leaving the remaining provisions in full force and effect.


4.5    Effective Date. This Agreement is expressly conditioned on, and shall
only become effective on, the occurrence of the Closing, as such term is defined
in the Agreement and Plan of Merger by and among Blackhawk Specialty Tools, LLC,
Blackhawk Group Holdings, Inc., Blackhawk Intermediate Holdings, Inc., Blackhawk
Acquisition Sub, LLC and the other parties thereto, dated as of the date hereof
(the "Merger






--------------------------------------------------------------------------------





Agreement"). In the event that the Merger Agreement is terminated in accordance
with its terms or the Closing does not otherwise occur, this Agreement shall be
void and of no further force or effect.






--------------------------------------------------------------------------------











IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by Employee, as of the
date first above written.


BLACKHAWK SPECIALTY TOOLS, LLC




/s/ Billy L. Brown, Jr.
Name: Billy L. Brown, Jr.
Title: President




EMPLOYEE




/s/ Scott McCurdy
Scott McCurdy








--------------------------------------------------------------------------------





EXHIBIT A


To the Employment Agreement Between Blackhawk Specialty Tools, LLC & Scott
McCurdy


Company and Employee agree that this Exhibit A is incorporated by reference into
and is intended to be a material part of the Employment Agreement between
Company and Employee (collectively the "Agreement").




Name:    Scott McCurdy


Position:    Chief Financial Officer


Monthly Base Salary:    
Employee's monthly base salary shall be $20,034 per month, which amounts to
$240,408 on an annual basis. This salary will be reviewed at least annually, and
may be adjusted from time to time by the Board in its sole discretion, subject
to the terms and conditions of the Agreement.


Incentive Compensation Plan:            
For the 2013 fiscal year, Employee will be eligible to participate in a the
existing 2013 management bonus plan with a target of 35% of Employee's annual
base salary and the opportunity to receive additional amounts as described in
the plan if the targets of such bonus plan are satisfied. The specific terms and
conditions of the bonus plan shall be as contained in the documents describing
such plan. For purposes of calculating earning with respect to the business plan
for 2013, one-time expenses related to the merger and related transactions and
agreements contemplated by the Merger Agreement, as well as Board fees or
management or monitoring fees payable to Bain Capital LLC or other Investors (as
defined in the Stockholders Agreement) shall be excluded from determining
consolidated earnings in connection with the 2013 bonus computation.


In order to receive any incentive bonus under this Exhibit A (the "Annual
Incentive Bonus"), Employee must be employed at the time the Annual Incentive
Bonus is paid by the Company. The Annual Incentive Bonus, if any, shall be
payable not later than 120 days after the end of the fiscal year to which such
Annual Incentive Bonus relates.


Beginning with the 2014 fiscal year, for each fiscal year completed during
Employee's employment under the Agreement, Employee will be eligible to earn an
annual bonus, with the actual amount of any such bonus being determined by the
Board based on Employee's performance and that of the company against goals
established by the Board.


Severance Benefits:    
Severance Benefits shall be twelve (12) months of Employee's monthly base salary
in effect at the time of the termination of Employee's employment, payable in
accordance with the terms set forth in Section 2.4 of the Agreement.




ACCEPTED AND AGREED:
BLACKHAWK SPECIALTY TOOLS, LLC




/s/ Billy Brown
Name: Billy Brown
Title: President & CEO


EMPLOYEE




/s/ Scott McCurdy
Scott McCurdy




--------------------------------------------------------------------------------





Schedule 1


Charter Membership dues at Shadow Hawk Country Club.


Reimbursement for all reasonable CPA fees, association membership dues and CPE
expenses.


